Citation Nr: 1445431	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-30 176	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected right knee degenerative joint disease (DJD), currently at 10 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The previously established 10 percent rating for the Veteran's service-connected right knee DJD was continued therein.  He appealed this determination.  

In August 2013, the Board remanded this matter for additional development, including obtaining VA treatment records and providing a VA examination.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Review of the Veteran's electronic claims files (there is no paper claims file) reveals that the Board now may make a determination.  


FINDING OF FACT

The Veteran's service-connected right knee DJD has not manifested a compensable limitation with respect to flexion or extension, but his right knee has remained symptomatic despite several partial removals of his semilunar cartilage.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected right knee DJD have not been met, but a separate 10 percent rating based on symptomatic removal of semilunar cartilage is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263, 4.118, Diagnostic Codes 7801-7802, 7804-7805 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary for substantiation, that VA will try to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific substantiation notice is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although required to do so if there is a dispute, neither Veteran nor his representative has alleged prejudice regarding notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Further, a July 2010 letter set forth the general criteria for establishing an increased rating for any service-connected disability, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned.  This was prior to the initial adjudication via the November 2010 rating decision.

In addition to the duty to notify, VA has a duty to assist a claimant seeking benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records have been obtained by VA, the most recent pursuant to the Board's August 2013 remand.  Private treatment records from the only source identified by the Veteran also have been obtained by VA.  In July 2010 and in November 2013, as directed in the remand, he had VA medical examinations.  The latter examiner reviewed the claims file, but the former did not.  However, this examiner otherwise was aware of the Veteran's medical history because he reported it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He did the same for the latter examiner as well.  Both examiners also assessed him.  The examinations, in sum, are adequate since this determination is fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  In fact, in December 2013, the Veteran's representative wrote to suggest only that the examination supported a 20 percent rating for the Veteran's right knee disability (and to this end, the Board concurs with that assessment and is granting a separate 10 percent rating in this case).

Significantly, neither the Veteran nor his representative has identified any other necessary development that has not been completed.  The claims files also do not indicate any.  Further notice or assistance accordingly is not required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Making a determination on appeal, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which the disability impairs the ability to function under the ordinary conditions of daily life with the rating criteria for that disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted and reconciled if necessary so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6.

However, only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  Diagnostic Codes 5257, 5257-5010, and 5257-5003 thereunder have been used to assess the Veteran's service-connected right knee DJD.  Hyphenated Diagnostic Codes signify that the rating for the disability (the first digits) is based upon how another disability (the latter digits) would be rated.  38 C.F.R. § 4.27.  All other potentially applicable Diagnostic Codes also must be considered.  The Diagnostic Code used indeed depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change is permissible if explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Diagnostic Code 5010 concerns arthritis due to trauma, while Diagnostic Code 5003 concerns degenerative arthritis (osteoarthritis).  Both require substantiation via X-ray.  Diagnostic Code 5010 calls for rating under Diagnostic Code 5003, which in turns calls for rating on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Under Diagnostic Code 5260, which is for limitation of flexion of the leg, flexion limited to 60 degrees warrants a noncompensable rating.  A 10 percent rating is assigned for flexion limited to 45 degrees, and a 20 percent rating for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 is for limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees gets a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses recurrent knee subluxation or lateral knee instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is reserved for severe impairment.

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The only rating available is 20 percent.  Diagnostic Code 5259 establishes a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 calls for a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet, ratings under different Diagnostic Codes are allowable for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, rating the knee is a unique disability, and the law provides multiple schedular ratings to be assigned for a single knee joint in certain limited instances.  Separate ratings may be assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also may be assigned for arthritis or limitation of motion and for some other condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

38 C.F.R. § 4.118 addresses skin disabilities to include scars.  Following the revision thereto on October 23, 2008, a rating of 10 to 40 percent is possible under Diagnostic Code 7801 for burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  Diagnostic Code 7802 establishes a 10 percent rating for scars that are superficial and nonlinear if the area effected is 144 square inches (929 square centimeters) or greater.  A rating of 10 to 30 percent is possible depending on the number of unstable or painful scars under Diagnostic Code 7804.  Finally, Diagnostic Code 7805 concerns other scars and other effects of scars.  It provides for rating under the appropriate Diagnostic Code(s).  Deep scars are associated with underlying soft tissue damage whereas superficial scars are not.  Diagnostic Codes 7801-7802, Note (1).  An unstable scar is one where there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804, Note (1).

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's right knee.  This includes Diagnostic Codes 5256, 5257, 5262, and 5263.  There indeed is no indication of right knee ankylosis, right knee subluxation or instability, impairment of the right tibia and fibula, or right genu recurvatum.  Nothing reported by the Veteran even suggests the existence of any of these conditions.  VA treatment records are silent in this regard, as are the VA medical examinations.  Detection, and accordingly mention of, the aforementioned conditions would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The purpose of examinations, and to a lesser though still significant extent treatment records, indeed is to assess the Veteran's right knee.  

Additionally, there is evidence disproving the presence of some of the aforementioned conditions.  Diagnostic Code 5257 is not applicable as the examination reports and treatment records do not show instability or subluxation in the Veteran's right knee.  It is acknowledged that the Veteran wears a brace on his right knee.  However, the treatment records do not indicate that such a brace was required for stability; and specific testing of the Veteran's right knee found no instability at a VA treatment session in June 2010.  Similar findings of no instability were made at the July 2013 as well as the November 2013 VA medical examinations.  It also was specifically found at this latter examination that the Veteran had no subluxation or right tibia and fibula impairment.  Movement to varying degrees was found at each examination, which rules out ankylosis.  Ankylosis indeed is stiffening to the point of immobility, consolidation, or fixation.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There has been no suggestion that the Veteran's right knee was ankylosed.

The Board also finds that a rating in excess of 10 is not warranted for the Veteran's right knee based on arthritis or limitation of motion.  No separate compensable rating is warranted on this basis either.  Initially, a November 1992 rating decision assigned this rating pursuant to Diagnostic Code 5257-5010.  It was effective as of August 24, 1992.  The rating thus was not quite in effect for 20 years when the Diagnostic Code was changed to 5257-5003 in the November 2010 rating decision.  As such, it was not protected.  As was explained above, Diagnostic Code 5257 is not applicable as the Veteran has not shown instability in his right knee, and it is therefore permissible to change the utilized Diagnostic Codes.  Of further note is that there essentially is no difference between Diagnostic Codes 5010 and 5003.  Both address a form of arthritis, with both forms rated in the same manner.  

In this regard, it is reiterated that the Veteran's service-connected right knee disability has been classified as DJD.  DJD is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  Further, X-rays substantiate arthritis or DJD.  February, April, and June 2010 as well as November 2013 VA treatment records indeed document or mention such X-ray findings.  So does the November 2013 VA medical examination.  Diagnostic Codes 5260 and 5261 for limitation of motion must be considered and if possible used to assign a compensable rating or ratings instead of Diagnostic Codes 5010 and 5003.  If there is no compensable limitation of motion or no limitation of motion at all, the maximum rating under Diagnostic Code 5003 and thus 5010 would be 10 percent.  The knee indeed constitutes one major joint.  38 C.F.R. § 4.45(f).  The current 10 percent rating reflects noncompensable limitation of motion.  

A June 2010 VA treatment record, from shortly after right knee surgery, reflects right knee range of motion of 0 to 100 degrees.  Extension was slow, deliberate, and with crepitus.  At the July 2010 VA medical examination, range of motion was from 0 to 120 degrees with no pain during extension but severe pain past 120 degrees upon repetitive flexion.  Range of motion was good per a June 2010 VA treatment record though it was slow, deliberate, and not back to pre-surgery level at 0 to 100 degrees per a July 2010 VA treatment record.  The same range was found in an August 2010 VA treatment record, but a full range was found in a September 2010 VA treatment record.  Of note, this was several months removed from surgery and suggests that the range of motion had returned fully to the knee, although it is noted that compensable limitation of motion was not even shown immediately after the surgery.  Finally, the Veteran demonstrated range of motion from 0 to 95 degrees initially with pain beginning at 15 degrees extension and at 80 degrees flexion at the November 2013 VA medical examination.  Upon repetition, range of motion was from 0 to 85 degrees.  

The examiner indicated that the Veteran experienced less movement than normal, pain on movement, weakened movement, and excess fatigability at the latter examination.  The Veteran, in sum, always has had normal extension.  This includes initially and, when it was measured, upon repetition.  A noncompensable rating therefore is warranted under Diagnostic Code 5261.  The Veteran's flexion always has been reduced.  This includes initially and, when it was measured, upon repetition.  More specifically, it has been from a low of 85 degrees to a high of 120 degrees.  This includes around the time of the Veteran's surgery, which VA treatment records document as occurring in June 2010, through a few years later.  His November 2011 argument that the July 2010 VA medical examination showed greater than normal flexion because it was immediately after surgery and rehabilitation is acknowledged.  However, a noncompensable rating is warranted under Diagnostic Code 5260 for every flexion finding.

Pain, to the extent it was present during range of motion, does not alter the aforementioned findings.  Painful motion, regardless of intensity of the pain, is not in and of itself limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain indeed must prevent some portion of the normal range of motion in order for there to be limited motion.  Weakness, excess fatigability, lack of endurance, or incoordination also must prevent some portion of the normal range of motion in order for there to be limited motion since pain must.  The same finally is true for motion affected by anything else such as swelling or popping as reported by the Veteran.  Yet he consistently has had extension beyond 10 degrees and flexion beyond 45 degrees, the minimum requirements for the lowest compensable ratings of 10 percent under Diagnostic Codes 5261 and 5260.  That is, pain has not been shown to so functionally limit the Veteran's range of motion in his right knee as to support a higher rating.  The Veteran did for example experience pain at 15 degrees of extension, but the pain did not so limit the range of motion to that point.  That is, the Veteran continued to be able to extend his knee beyond 15 degrees.  The Board acknowledges that some pain is present, but it is for this reason that the 10 percent rating was initially assigned.

In addition to motion affected by pain or other symptoms, flare-ups also do not alter the aforementioned findings.  The Veteran denied flare-ups at the July 2010 VA medical examination.  He reported symptom flare-ups at the November 2013 VA medical examination, however.  He otherwise has reported increased symptoms after work.  Lay persons such as the Veteran are competent to report symptoms they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Credibility is assessed by considering bias, interest, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is credible because none of these factors are significant.

The Veteran has indicated that he has difficulty walking, to include "walking like an old man," during flare-ups.  Whether or not he means that his range of motion is decreased during flare-ups is unclear.  In any event, the amount of reduction in his range of motion over normal during a flare-up never has been quantified.  Neither VA medical examination was noted to be during a flare-up, as indeed they would not be since the Veteran's flare-ups appear to occur mostly if not solely at night.  VA treatment records also never note a contemporaneous flare-up, probably for this same reason.  In addition to there being no range of motion measurements during a flare-up, no such measurements have been estimated.  This is not surprising, as estimation is tantamount to speculation.  Pure speculation and remote possibility are insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  

Next, the Board finds that a separate rating is not warranted for the Veteran's right knee under Diagnostic Code 5258 but is warranted under Diagnostic Code 5259.  The meniscus is a crescent-shaped structure which is made of cartilage in the leg.  Dorland's, supra, at 1151.  In other words, the meniscus is semilunar cartilage.  A meniscectomy, or the excision of the meniscus, thus is removal of semilunar cartilage.  Id.  Service treatment records show that the lateral meniscus was excised in November 1977.  Private treatment records reveal that partial lateral and medial meniscectomies were performed in August 2005.  June 2010 VA treatment records reveal the same.  The Veteran's semilunar cartilage repeatedly has been partially removed, in other words.  There is no indication, whether in the aforementioned records, at either VA medical examination, or from the Veteran, of dislocation with respect to the intact portion.

This is true notwithstanding the Veteran's symptoms.  He competently and credibly reported frequent locking episodes, but only prior to his latest meniscectomies.  He also competently and credibly has reported pain.  Tenderness to palpation, which is similar, was found in numerous VA treatment records dated in 2010 as well as at the November 2013 VA medical examination.  While no effusion was found in a June 2010 and an August 2010 VA treatment records, at least some effusion was found in an April 2010 VA treatment record, a June 2010 VA treatment record, and the July 2010 and November 2013 examinations.  The November 2013 VA treatment record containing X-rays findings showed that this effusion was into the joint, which was recognized at this latter examination.  

Diagnostic Code 5259, unlike Diagnostic Code 5258, is applicable.  There indeed is no requirement that the semilunar cartilage be completely as opposed to partially removed.  Despite his partial meniscectomies, the Veteran remains symptomatic.  Residual pain, limited motion, and occasional swelling were noted in this regard at the November 2013 VA medical examination.  These symptoms already have been considered in assigning the current 10 percent rating.  It would be pyramiding to consider them again.  Yet the aforementioned locking episodes, tenderness to palpation, and effusion to include into the joint have not been considered.  Neither has the only 4/5 strength, disturbance of locomotion, and interference with weightbearing found at the latter examination.  An April 2010 VA treatment record similarly reveals an antalgic gait, while a limp was noted at the July 2010 examination and in a September 2010 VA treatment record.  A separate 10 percent rating, the only rating allowable by Diagnostic Code 5259, thus is warranted.

Finally, the Board finds that a separate rating for any scars associated with the Veteran's meniscectomies is not warranted.  There is no indication from any source whatsoever of a deep right knee scar or a nonlinear right knee scar, which makes Diagnostic Codes 7801 and 7802 inapplicable.  Even if there was a nonlinear scar such that Diagnostic Code 7802 was applicable, it could not cover 144 square inches or greater since the right knee itself is not that large.  There is no indication from any source whatsoever of an unstable or painful right knee scar.  At the July 2010 VA medical examination, there instead was a well-healed nontender scar.  June and August 2010 VA treatment records similarly noted well-healing.  Although there obviously are scars, none were found at the November 2013 VA medical examination.  This strongly suggests that they, in addition to being well-healed, are not unstable or painful.

Consideration has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the findings herein.  However, the preponderance of the evidence is against an increased rating for the Veteran's service-connected right knee DJD.  The preponderance of the evidence also is against a separate rating for his right knee, with the exception that it is for a separate 10 percent rating for this knee pursuant to Diagnostic Code 5259.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each finding made applies to the entire period on appeal.  In sum, this matter is denied in part and is granted in part.



B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned extraschedularly.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. App. at 218.  To do so, it first must be determined that the disability is unusual or exceptional such that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of the disability alone as well as in combination with all disabilities.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  If so, referral finally is made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Id.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his service-connected right knee DJD is not unusual or exceptional because the schedular rating criteria set forth above reasonably describes it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of limited motion, factoring in a wide variety of ways in which functional loss and impairment may be manifested, as well as the presence of arthritis regardless of type, instability, and symptoms associated with semilunar cartilage conditions.  As such, they account for the Veteran's DJD/arthritis and meniscectomies as well as the symptoms these conditions cause.  These symptoms primarily include pain and tenderness, limited motion, locking episodes, effusion, decreased strength, and gait or weightbearing abnormalities.

Of note is that all of the Veteran's relevant symptoms (not just the aforementioned) have been taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  There is no such differentiation with respect to the Veteran's right knee symptoms.  This is not surprising, as reference never has been made to a right knee disability other than his service-connected right knee DJD.  That some of his symptoms are not set forth in the schedular rating criteria does not render the criteria inadequate.  The Veteran has reported that his right knee symptomatology has the combined effect of interfering with his ability to walk, stand after sitting, kneel, squat, stoop, and climb stairs or ladders and of requiring medication, injections, and the use of a brace.  This is typical, as opposed to unusual or exceptional, for one with a knee disability.  Moreover, the reason that the Veteran experiences problems with walking, squatting, etc. is the symptoms such as pain which is what forms the basis for the compensable ratings that are being assigned.

Because the schedular rating criteria are adequate, referral for extrascheuldar rating consideration of is not warranted.  Even if the criteria were inadequate, however, referral still would not be warranted because related factors do not exist.  There is no indication that the Veteran ever has been hospitalized for his right knee other than for his surgery.  It follows that there have not been frequent hospitalizations.  There also is no indication of marked interference with employment beyond that already contemplated by the schedular ratings.  The VA medical examinations and treatment records reveal that the Veteran does occasional sheet metal construction or HVAC work.  He competently and credibly has reported that his right knee interferes with this work.  Yet only avoidance of kneeling, squatting, and using ladders causing some decrease in productivity was noted.   Having to take substantial time off was not noted.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is expressly raised by the Veteran or his representative or is otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU may be awarded on a schedular basis as well as on an extraschedular basis.  38 C.F.R. § 4.16.  Both require that the inability to secure or follow a substantially gainful occupation, or unemployability, due to a disability or disabilities that are service-connected but rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

Neither the Veteran nor his representative specifically has contended that his right knee is so severe it renders him unemployable or unable either to secure or maintain work.  It is reiterated that all indications are that the Veteran does continue to work in sheet metal construction or HVAC jobs on occasion.  He reported being laid off at the July 2010 VA medical examination, but not because of any medical reason.  There also was discussion of him retiring in three years in 2010 VA treatment records, but it is it unclear whether or not this has occurred.  Even if it has, a planned retirement implies that the cause would be eligibility by age or duration of work as opposed to a medical reason like the right knee.  Thus, a TDIU is not raised by the record as it is not shown that the Veteran's right knee disability renders him unemployable. 


ORDER

An increased rating for service-connected right knee DJD is denied, but a separate rating of 10 percent is granted for the right knee (Diagnostic Code 5259) subject to the law governing the payment of compensation benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


